                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 MELISSA HAMAN,
      Plaintiff,

        v.
                                                           No. 3:17-cv-1752 (VAB)
 ANDREW M. SAUL, Commissioner of the
 Social Security Administration,
        Defendant.

             ORDER ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES

       On March 27, 2019, the Court granted in part and denied in part the motion for judgment

on the pleadings filed by Melissa Haman (“Plaintiff”), granting her motion with respect to the

then-Acting Commissioner’s Step Five finding, vacating the decision denying her claim for Title

II disability benefits, and remanding the action to the Acing Commissioner for rehearing and

further proceedings. Ruling and Order, dated Mar. 27, 2019, ECF No. 35.

       On March 29, 2019, the Clerk of the Court entered judgment for Ms. Haman. Judgment,

dated Mar. 29, 2019, ECF No. 36.

       On June 17, 2019, Ms. Haman moved for attorney's fees in the amount of $6,203.81

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). Motion for Attorney Fees,

dated June 17, 2019, ECF No. 37. Her motion was timely. See id. at 1.

        On July 9, 2019, Ms. Haman filed a joint stipulation with the Commissioner of the

Social Security Administration for allowance of fees under the EAJA in the amount of $6,100.

See Stipulation, filed Jul. 9, 2019, ECF No. 38.

       Plaintiff's motion for attorney’s fees is GRANTED. Plaintiff is awarded attorney's fees in

the amount of $6,100 under the EAJA.
       If Plaintiff has agreed to transfer her rights to EAJA fees to her attorney and owes no debt

that is subject to offset under the Treasury Offset Program, these fees may be paid to Plaintiff’s

counsel directly.

       SO ORDERED at Bridgeport, Connecticut, this 16th day of August, 2019.


                                                       /s/ Victor A. Bolden
                                                     VICTOR A. BOLDEN
                                                     UNITED STATES DISTRICT JUDGE
